EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of Section1350, Chapter63 of Title 18, United States Code), the undersigned officer of Beamz Interactive, Inc.(the “Company”), does hereby certify, to such officer's knowledge, that: the Quarterly Report on Form10-Q, for the period ended September 30, 2014 (the “Form10-Q”) of the Company fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in the Form10-Q. Dated: November 14, 2014 /s/ Charles R. Mollo Charles R. Mollo Chief Executive Officer (Principal Executive Officer) The foregoing certification is being furnished as an exhibit to the Form10-Q pursuant to Item601(b)(32) of RegulationS-K and Section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of Section1350, Chapter63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form10-Q for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
